Citation Nr: 1417056	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Paget's disease, claimed as skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran testified before a Veterans Law Judge during a videoconference hearing; a transcript of this hearing is associated with the record.  As that Veterans Law Judge is no longer at the Board, the Veteran was offered an opportunity to testify at a second Board hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  As there was no response within 30 days, the Board assumes the Veteran does not want a second hearing.

In December 2011, the case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Recently the Veteran has added to his contention the theory his Paget's disease is associated with chemical exposure due to Shad.

Project SHAD, an acronym for Shipboard Hazards and Defense, was part of a larger effort called Project 112 which was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea-and land-based tests of chemical and biological materials known collectively as "Project 112."

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location and ship involved; the names and service numbers of the participating veterans; and identification of the exposure types.  Information concerning the ships involved is published at http://www1.va.gov/shad/ as well as www.deploymentlink.osd.mil/current_issues/shad/shad_intro.shtml. DoD estimates 6,000 veterans were involved, and has provided VA with the names of approximately 5,000 veterans who participated in the tests.

In support of his claim, he submitted evidence showing the USS Navarro was involved in SHAD testing during his time aboard the ship.  To ensure complete development of his claims, on remand, the RO must conduct the necessary development to determine whether the Veteran was a participant in Project SHAD as claimed.

Furthermore, copies of pertinent VA treatment records since June 2012 should be associated with the claims file.  A medical opinion should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all necessary development to determine whether the Veteran was a participant in Project SHAD.

2.  Obtain and associate with the claims file copies of the Veteran's VA treatment records, dated since June 2012.

3.  Thereafter, arrange for a VA dermatologist to review the Veteran's claims folder.  

The dermatologist is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's Paget's disease had its clinical onset during active service or is related to any incident of service, including exposure to Agent Orange and/or any other chemicals (see VA Form 21-4138 claiming "secret germ warfare," and statement submitted in September 2012 discussing exposure to chemicals and biological agents related to Project Shad.)

Supporting rationale must be provided with the requested opinion.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

